DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/02/2019 have been considered by the examiner (see attached PTO-1449 forms).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an information processing apparatus, comprising: an abnormality detection unit that detects at least one abnormality or stop of a plurality of storage battery housing devices; a storage device extraction unit that extracts, when the abnormality detection unit detects the abnormality or the stop, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices; and an adjustment unit that determines adjustment of utilization rate of at least one of the one or more storage battery housing devices extracted by the storage device extraction unit.
Claim 11 recites a non-transitory computer readable storage medium storing a program that causes a computer to execute: abnormality detecting of detecting at least one abnormality or stop of a plurality of storage battery housing devices; extracting storage device of extracting, when the abnormality or the stop is detected in the abnormality detecting, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices; and determining adjustment of utilization rate of at least one of the one or more storage battery housing devices extracted in the extracting storage device.
Claim 12 recites an information processing method, comprising: abnormality detecting of detecting at least one abnormality or stop of a plurality of storage battery housing devices by a computer; extracting storage device of extracting, when the abnormality or the stop is detected in the abnormality detecting, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices by the computer; and determining adjustment of utilization rate of at least one of the one or more storage battery housing devices extracted in the extracting storage device.
 and thus grouped as Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

These judicial exceptions are not integrated into a practical application because the additional elements (claim 10) the “an abnormality detection unit, a storage device extraction unit, an adjustment unit, non-transitory computer readable storage medium and by a computer” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the units and computer are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f). 
Dependent claims 2-10 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by VELDERMAN et al. [US 2016/0099590 A1; hereinafter “VELDERMAN”].
Regarding claim 1, VELDERMAN teaches an information processing apparatus (figure 32, include software and/or hardware programmed to implement a process – 0151), comprising: 
(queries returned carrier … state of charge, faults, charge readiness - 0151); 
a storage device extraction unit that extracts (prompted for action … remove the faulty carrier and battery packs – 0151), when the abnormality detection unit detects the abnormality or the stop, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices (carrier and battery packs - 0151); and 
an adjustment unit that determines adjustment of utilization rate (step 720, queries system state, state of charge, which carries are ready for charging - 0152 ) of at least one of the one or more storage battery housing devices extracted by the storage device extraction unit (prioritizes charging order based on a variety of preference rules – 0152).

Regarding claim 2, VELDERMAN teaches each of the plurality of storage battery housing devices stores at least one portable storage battery (battery pack carriers store removable battery packs - 0083).

Regarding claim 3, VELDERMAN teaches for at least one storage battery housing device included in the plurality of storage battery housing devices, the storage device extraction unit refers to a relevance level storage unit that stores information indicating a relevance level (preference rules) of the storage battery housing device (0152).

Regarding claim 4, VELDERMAN teaches the storage device extraction unit extracts, as the one or more storage battery housing devices, the storage battery housing device of which the relevance level relative to the storage battery housing device in which the abnormality or the stop is detected satisfies a predetermined condition (preference rules - 0152).

Regarding claim 5, VELDERMAN teaches the predetermined condition is determined in accordance with at least one of (i) an item relating to a specification, (ii) an item relating to rent record (reserved for future rental), and (iii) an item relating to a utilization rate (priorities based on preference rules) of the storage battery housing device in which the abnormality or the stop is detected (0152).

Regarding claim 6, VELDERMAN teaches the relevance level is determined in accordance with at least one of (i) a geographical relationship between each of the at least one storage battery housing device and each of the one or more other storage battery housing devices, and (ii) a movement history of a storage battery between each of the at least one storage battery housing device and each of the one or more other storage battery housing devices (rental kiosk location - 0170).

(0151-0152).

Regarding claim 8, VELDERMAN teaches further comprising the relevance level storage unit (0151-0152).

Regarding claim 9, VELDERMAN teaches the adjustment unit determines an adjustment amount of the utilization rate in accordance with at least one of (i) an item related to a specification, (ii) an item related to a rent record, and (iii) an item related to the utilization rate of the storage battery housing device in which the abnormality or the stop is detected (0151-0152).

Regarding claim 10, VELDERMAN teaches further comprising the plurality of storage battery housing devices (0151-0152).

Regarding claim 11, VELDERMAN teaches a non-transitory computer readable storage medium storing a program that causes a computer to execute (figure 32, include software and/or hardware programmed to implement a process – 0151): 
abnormality detecting of detecting at least one abnormality or stop of a plurality of storage battery housing devices (queries returned carrier … state of charge, faults, charge readiness - 0151); 
(prompted for action … remove the faulty carrier and battery packs – 0151), when the abnormality or the stop is detected in the abnormality detecting, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices (carrier and battery packs - 0151); and 
determining adjustment of utilization rate (step 720, queries system state, state of charge, which carries are ready for charging - 0152 ) of at least one of the one or more storage battery housing devices extracted in the extracting storage device (prioritizes charging order based on a variety of preference rules – 0152).

Regarding claim 12, VELDERMAN teaches an information processing method (figure 32, include software and/or hardware programmed to implement a process – 0151), comprising: 
abnormality detecting of detecting at least one abnormality or stop of a plurality of storage battery housing devices by a computer (queries returned carrier … state of charge, faults, charge readiness - 0151); 
extracting storage device of extracting (prompted for action … remove the faulty carrier and battery packs – 0151), when the abnormality or the stop is detected in the abnormality detecting, one or more storage battery housing devices related to the storage battery housing device in which the abnormality or the stop is detected from among the plurality of storage battery housing devices by the computer (carrier and battery packs - 0151); and 
(step 720, queries system state, state of charge, which carries are ready for charging - 0152 ) of at least one of the one or more storage battery housing devices extracted in the extracting storage device (prioritizes charging order based on a variety of preference rules – 0152).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatanaka et al. (US Patent Number 6,154,006) discloses a battery rental system;
Aloe (US Patent Application Publication 2014/0368156 A1) discloses a battery and charger kiosk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862